UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
POUGHKEEPSIE DIVISION
 In re:
                                                           Chapter 7
 SEAN M. DUNN,

               Debtor.                                     Case No. 18-36566 (CGM)
 LAK3, LLC,

               Plaintiff,
 v.
                                                           Adv. Proc. No. 18-09038 (CGM)
 SEAN M. DUNN,

               Defendant.


              NOTICE OF ADJOURNMENT OF PRETRIAL CONFERENCE

              PLEASE TAKE NOTICE that the pretrial conference in the above-captioned

adversary proceeding, originally scheduled for July 18, 2019 at 9:40 a.m., has been adjourned to

September 17, 2019 at 10:15 a.m. (prevailing Eastern Time) before the Honorable Cecelia G.

Morris, Chief United States Bankruptcy Judge, United States Bankruptcy Court for the Southern

District of New York, 355 Main Street, Poughkeepsie, New York 12601, in the Poughkeepsie

Courthouse.

Dated: New York, New York
       July 12, 2019


                                                   ROSEN & ASSOCIATES, P.C.
                                                   Counsel to LAK3, LLC

                                                   By:
                                                         Paris Gyparakis, Esq.

                                                   747 Third Avenue
                                                   New York, NY 10017-2803
                                                   (212) 223-1100
